Citation Nr: 0521241	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  98-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of a left toe.   
 
2.  Entitlement to an increase in a 20 percent rating for a 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from May 1941 to June 1947 and 
from October 1950 to May 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 RO rating decision which, 
in pertinent part, denied service connection for residuals of 
frostbite of a left toe and increased the rating for the 
veteran's service-connected low back disability from 
noncompensable (0 percent) to 10 percent.  In May 2000 and in 
October 2003, the Board remanded this appeal for further 
development.  An April 2005 RO decision increased the rating 
for the veteran's service-connected low back disability to 20 
percent.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the RO has assigned a 10 percent rating 
for the veteran's service-connected low back disability prior 
to September 25, 2004, and a 20 percent rating since 
September 25, 2004.  The Board observes that the veteran's 
claim, as to his low back disability, does not involve the 
assignment of an initial rating.  Additionally, the veteran 
has not appealed the effective dates assigned by the RO for 
such disability.  Therefore, the Board will address such 
issue as entitlement to an increase in a 20 percent rating 
for a low back disability.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The veteran does not currently have residuals of 
frostbite of a left toe.  

3.  The veteran's service-connected low back disability 
(sclerosis, slight, with sacroiliac articulations) is 
manifested by no more than moderate intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least one week, but less than two weeks, 
during the past 12 months; no more than moderate limitation 
of low back motion or lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilaterally, in a standing position; and no more than 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, limitation of combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
(or guarding) severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Ankylosis has not been shown.  


CONCLUSIONS OF LAW

1.  Residuals of frostbite of a left toe were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Frostbite of the Feet

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran served on active duty from May 
1941 to June 1947 and from October 1950 to May 1952.  His 
service medical records for his first period of active duty 
from May 1941 to June 1947 show no complaints, findings, or 
diagnoses of any left toe problems, including frostbite.  The 
objective April 1947 separation examination included a 
notation that the veteran's spine and extremities (bones, 
joints, muscles, feet) were normal.  

Private and VA treatment records dated from October 1949 to 
February 1950 do not refer to any left toe problems.  

The service medical records for the veteran's second period 
of active duty from October 1950 to May 1952 show that he was 
treated for frostbite of the left great toe on one occasion.  
An October 1950 treatment entry noted that while sleeping out 
in the field during a field problem, the veteran received a 
mild frostbite of the great toe of the left foot.  It was 
noted that he had a small blister and that no treatment was 
given.  The diagnosis was frostbite, great toe, left foot.  
The later service medical records do not refer to any left 
toe problems.  The objective May 1952 separation examination 
included a notation that the veteran's lower extremities were 
normal.  As a whole, the service medical records provide 
negative evidence against this claim.  

Post-service private and VA treatment records show treatment 
for foot problems, but do not demonstrate any current 
residuals of frostbite of the left great toe or for that 
matter, any left toe.  For example, an October 1999 VA 
consultation report noted that the veteran was diabetic and 
that he needed a foot consultation from podiatry.  The 
diagnoses were diabetes mellitus, onychomycosis.  

Additionally, a June 2003 entry indicated that a diabetic 
foot sensation examination was normal and that a foot 
inspection examination was abnormal.  The examiner reported a 
finding of onychomycosis.  It was also noted that a diabetic 
pedal pulse check was abnormal.  An October 2003 VA treatment 
entry indicated that upon clinical examination, the veteran's 
nails were thickened and discolored, bilaterally, and that 
there was incurvation of the nail plate on the medial and 
lateral borders of the halluces, bilaterally.  The examiner 
reported that there was no drainage, redness, or interdigital 
maceration noted in the forefoot as well as no wounds or 
draining areas in the midfoot or the rear foot areas.  It was 
noted that sensorium was tested and that it appeared to be 
within normal limits.  The diagnoses included insulin-
dependent diabetic, onychomycosis, bilaterally, and 
onychocryptosis, median and lateral borders of the halluces, 
bilaterally.  An October 2004 VA treatment entry related 
essentially similar pathology.  The diagnoses, at that time, 
were onychomycosis and onychocryptosis, medial and lateral 
border of the hallux, bilateral.  

The post-service medical evidence fails to show any current 
residuals of frostbite of a left toe.  Clearly, negative 
evidence against this claim.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  The evidence indicates no present residuals of 
frostbite of a left toe, and thus service connection is not 
warranted.  The veteran has alleged that he has current 
residuals of frostbite of a left toe, but as a layman he has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board concludes that claimed residuals of frostbite of a 
left toe were neither incurred in nor aggravated by active 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for residuals of frostbite of a 
left toe must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

II.  Low Back Disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422(2000).

Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine), in effect prior to September 26, 
2003, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (ankylosis of 
the lumbar spine), in effect prior to September 26, 2003, a 
50 percent evaluation is warranted if ankylosis of the lumbar 
spine is unfavorable and a 40 percent evaluation is warranted 
if favorable. 

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), in effect prior to September 
23, 2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  No medical evidence in 
this case would support such a finding.  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation, mild intervertebral disc 
syndrome warrants a 10 percent evaluation, and postoperative 
cured intervertebral disc syndrome is noncompensable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002, under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  The new criterion applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

Under the currently effective criteria, VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The most recent September 2004 VA spine examination report 
noted that the veteran reported that he had been doing 
reasonably well in regards to his back.  It was noted that he 
ambulated without the assistance of a walker or a cane, but 
that he did complaint of constant pain and soreness in the 
lower back region.  The veteran reported that the pain was 
exacerbated with extension type movements to his lumbar spine 
which were relieved by sitting down and leaning forward in a 
somewhat fixed position.  He stated that he could not 
ambulate for longer than distances of two blocks secondary to 
pain and cramping in his lower legs.  

The examiner reported that the veteran ambulated with short, 
deliberate steps.  As to range of motion, extension of the 
veteran's lumbar spine was limited by pain in approximately 
20 degrees.  It was noted that the pain was located in the 
back and that it radiated down the veteran's legs.  The 
examiner stated that forward flexion of the veteran's lumbar 
spine was approximately 40 degrees.  The examiner reported 
that the veteran did have notable hamstring tightness and 
that he had to flex his knees to bend forward.  The examiner 
indicated that lateral bending was limited "by" 15 degrees 
secondary to discomfort and pain.  It was noted that rotation 
to the left and to the right was "by" approximately 20 
degrees, limited by stiffness.  The examiner reported that 
the veteran was able to stand on his toes for a very brief 
time and that straight leg raises from a seated position were 
negative for any radicular symptoms to the left and right 
lower extremities.  The examiner stated that deep tendon 
reflexes were 1+ and symmetric of the patellae tendons and 
Achilles tendons.  It was noted that extensor hallucis longus 
and flexor hallucis longus were intact, bilaterally, that 
Faber's testing appeared to exacerbate pain in the region of 
the right sacroiliac joints, and that Faber's testing was 
negative to the left sacroiliac joints.  The examiner 
indicated that the veteran had significant paraspinal 
muscular tenderness as well as spasm.  

The assessment was right sacroiliac arthritis, moderate to 
severe, and lumbar spondylosis and probable stenosis, 
moderate to severe.  The examiner commented that after 
reading the veteran's medical records, films, and physical 
examinations, it appeared that he had significant 
degenerative changes and stenosis of his lumbar spine.  The 
examiner noted that limitations in ambulating prolonged 
distances, pain at night with extension type maneuvers, and 
pain described in the low lumbar and right buttock appeared 
to be consistent with the degenerative changes and sacroiliac 
arthritis.  The examiner remarked that it did not seem 
medically feasible to report which back symptomatology was 
due to the veteran's service-connected back condition alone 
and which was attributed to non-service-connected conditions.  
The examiner stated that the veteran's symptoms of pain in 
his low lumbar region, pain in the right buttocks, and 
limited ambulation status could be attributed to his 
degenerative changes in this lumbar spine and sacroiliac 
joint.  

Other recent treatment records show treatment for low back 
problems.  A December 1999 entry noted that the veteran had 
degenerative joint disease of the back.  A June 1999 VA 
treatment entry noted that he complained of problems with 
walking significant distances.  It was noted that there was 
sciatic notch tenderness and that the neurological evaluation 
was intact.  The impression was degenerative facet arthritis 
and lumbar disc syndrome.  A May 1999 entry noted that the 
veteran requested a back brace.  It was noted that he had 
positive sacroiliac palpation pain and that he had right 
sciatic notch tenderness.  The neurological evaluation, at 
that time, showed left extensor hallucis longus weakness and 
that deep tendon reflexes were intact.  The impression was 
degenerative facet arthritis and lumbar disc syndrome.  

A May 1998 VA spine examination report noted that the veteran 
reported that his low back pain had progressively worsened 
and that it limited his range of motion.  The veteran 
reported that the severity of the pain had increased and that 
he had suffered pain in the right lower area of the low back 
for some time.  He stated that he had also recently developed 
right lower extremity numbness in the lateral aspect of the 
leg.  The veteran indicated that the pain in the low back was 
constant and that he had intermittent leg symptoms.  He noted 
that he had been treated with anti-inflammatory medications 
and also with physical therapy.  The veteran reported that he 
did have pain in the lower back if he coughed or sneezed.  

The examiner reported that the veteran walked with a slightly 
forward flexed gait.  As to range of motion of the lumbar 
spine, the examiner indicated that the veteran had 60 degrees 
of forward flexion and neutral extension.  The examiner 
stated that he had 10 degrees of bending to the right and 
left and 10 to 15 degrees of rotation to the left and right.  
It was noted that the veteran was slightly fixed in a forward 
flexed position.  The examiner indicated that the veteran had 
tenderness over the lower part of the lumbar spine as well as 
over the right sacroiliac joint.  It was reported that the 
veteran could stand on his toes and heels with some 
difficulty.  The examiner reported that straight leg raising 
was negative, that patellar reflexes were 2+, and that 
Achilles reflexes were 0 to trace, bilaterally.  The examiner 
noted that extensor hallucis longus, ankle dorsiflexion, 
plantar flexion, inversion, eversion, quadriceps, hamstrings, 
abductors, adductors, and hip flexion were 4+/5, bilaterally.  
It was reported that sensation was somewhat decreased in the 
lateral aspect of the right lower leg and foot.  The 
diagnosis was degenerative disc disease with degenerative 
spondylosis at L5-S1.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected low back disability is not more 
than 20 percent disabling.  The Board observes that the old 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome contemplate consideration of limitation of motion 
and pain on use of the low back, factors which the Board has 
taken into account when assigning a rating.  See VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998).  The Board notes that the 
veteran is not specifically service-connected for 
intervertebral disc syndrome.  In fact, service connection 
was denied for degenerative disc disease with degenerative 
spondylosis in October 1998.  However, the examiner pursuant 
to the September 2004 VA spine examination report, noted 
above, specifically indicated that it was not medically 
feasible to report which back symptomatology was due to the 
veteran's service-connected condition alone and which is 
attributed to his non-service-connected conditions.  
Therefore, the Board will consider the veteran's low back 
disability under the provisions for intervertebral disc 
syndrome.  

The Board notes that the medical evidence as a whole fails to 
show signs of more than moderate intervertebral disc 
syndrome, with recurring attacks, as required for a higher 
rating under the old criteria.  As noted above, the September 
2004 VA spine examination report indicated that straight leg 
raises from a seated position were negative for any radicular 
symptoms to the right and left lower extremities and that 
deep tendon reflexes were 1+ and symmetric of the patellae 
tendons and Achilles Tendons.  It was noted that extensor 
hallucis longus and flexor hallucis longus were intact, 
bilaterally.  The examiner did report that the veteran had 
significant paraspinal muscular tenderness as well as spasm.  
A June 1999 VA treatment entry noted that the neurological 
evaluation was intact.  The May 1998 VA spine examination 
report indicated that straight leg raising was negative, that 
patellar reflexes were 2+, that Achilles reflexes were 0 to 
trace, bilaterally, and that sensation was somewhat decreased 
in the lateral aspect of the right lower leg.  Additionally, 
the Board notes that the veteran is also diagnosed with 
diabetes mellitus which the evidence shows may be a cause 
peripheral neuropathy in the lower extremities.  Clearly, 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, as required for a 40 percent rating 
under the old criteria, has not been shown.  The examinations 
and recent treatment entries provide negative evidence 
against this claim.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
it is questionable whether during any recent 12 month period 
there have been any "incapacitating episodes" as defined by 
the regulation as a result of the veteran's service-connected 
low back disability, and clearly any such incapacitating 
episodes have totaled less than four weeks during the past 12 
months.  A greater duration of incapacitating episodes would 
be required during the past 12 months for a higher 40 percent 
rating under such criteria.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), also 
permit alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  No ratable neurologic disability is 
shown to be the result of the veteran's service-connected 
lumbar disability (sclerosis, slight, with sacroiliac 
articulations) by the most recent medical evidence of record.  

Under the old criteria of Diagnostic Code 5292 for limitation 
of lumbar motion, a higher 40 percent rating requires severe 
limitation of motion.  Such is not shown by the evidence of 
record, to include the most recent September 2004 VA 
examination.  The veteran's limitation of motion is no more 
than moderate and is indicative of the present 20 percent 
rating.  A greater level of limitation of motion would be 
required to constitute "severe" limitation of motion and 
warrant a higher rating.  Even when the effects of pain are 
considered, such is not more than 20 percent disabling under 
the old criteria of Diagnostic Codes 5003, 5010, 5292.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Additionally, the medical evidence indicates that 
the veteran's lumbar spine is not ankylosed (i.e., fixed in 
one position), and thus a higher 40 percent rating under the 
old criteria of Diagnostic Code 5289 is not in order.  

Under the old criteria of Diagnostic Code 5295, no more than 
a 20 percent rating would be warranted.  In order for a 40 
percent rating, the evidence must show that the veteran had 
severe lumbosacral strain.  Such is clearly not shown by the 
evidence of record.  For example, the veteran has not been 
shown to have symptoms such as listing of the whole spine to 
the opposite side, marked limitation of forward bending in a 
standing position, and a positive Goldthwaite's sign, which 
are some of the symptoms indicative of such a rating.  

As to the new criteria of 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004), the evidence fails to 
indicate favorable ankylosis of the entire thoracolumbar 
spine, or forward flexion of the thoracolumbar spine of 30 
degrees or less, as required for a 40 percent rating.  For 
example, the September 2004 VA spine examination report 
showed flexion of 40 degrees and no ankylosis.  Therefore, no 
more than a 20 percent rating could be granted under such 
criteria.  

In terms of any neurological manifestations, the most 
appropriate neurologic code, is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate the presence of sciatica.  Therefore any rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's low back disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an October 1998 
statement of the case, a March 1999 supplemental statement of 
the case, an August 2002 letter, an April 2003 supplemental 
statement of the case, a May 2004 letter, and an April 2005 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Court in Pelegrini, supra, also 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the initial AOJ 
decision was made prior to enactment of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
timing of the notice was non-prejudicial in this case.  In 
this regard, the veteran has been notified of the applicable 
laws and regulations that set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decisions, the statement of the case, and the 
supplemental statements of the case, have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

Service connection for residuals of frostbite of the left toe 
is denied.  

An increased rating for a low back disability is denied.  



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


